


FIRST AMENDMENT TO AGREEMENT OF PURCHASE AND SALE







THIS FIRST AMENDMENT TO AGREEMENT OF PURCHASE AND SALE (this

"Amendment") is made and entered into as of the 5th day of December, 2014, by
and between



U.S.

BANK NATIONAL ASSOCIATION, AS TRUSTEE, AS SUCCESSOR-IN-INTEREST TO BANK OF
AMERICA, NATIONAL ASSOCIATION, AS SUCCESSOR-BY-MERGER TO LASALLE BANK NATIONAL
ASSOCIATION, AS TRUSTEE FOR THE REGISTERED HOLDERS OF BEAR STEARNS COMMERCIAL

MORTGAGE  SECURITIES INC., COMMERCIAL  MORTGAGE  PASS-THROUGH  CERTIFICATES,
 SERIES 2007-PWR l 7 ("Seller"), and HARTMAN xx LIMITED PARTNERSHIP, ITS
SUCCESSORS OR ASSIGNS

("Purchaser").




R E C I T A L S :




A.

Seller and Purchaser have entered into that certain Agreement of Purchase and
Sale, dated as of November 14, 2014, with respect to property located at 15840
Farm to Market Road 529 and 5870 Highway 6 North, Houston, Texas (the
"Agreement").




B.

Seller and Purchaser desire to amend the Agreement as hereinafter set forth.




NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties, intending to be legally bound, agree as follows:




ARTICLE I




Definitions




Capitalized terms used in this Amendment are defined in the Agreement, as
amended hereby, unless otherwise stated.




ARTICLE II




Amendment




Effective as of the date hereof:




A. Section 5 of the Agreement is hereby amended to add a new subsection (P) as
follows:




(P)

Upon Closing, Purchaser shall receive a credit on the Settlement Statement in
the amount of $84,000.00 for "physical deficiencies."




B. Section 6(A) is amended so that the Review Period ended at  midnight  on
December 4, 2014, and Purchaser hereby acknowledges that it is satisfied with
the Property in all




respects and the Earnest Money shall become nonMrefundable to Purchaser except
as expressly provided in Sections 17.B and 18.B of the Agreement.




ARTICLE III




Conditions  Precedent




The effectiveness of this Amendment is subject to the condition precedent that
Purchaser shall have duly and validly executed and delivered a counterpart of
this Amendment to Seller.




ARTICLE IV




No Waiver




Except as specifically provided in this Amendment, nothing contained  in  this
Amendment shall be construed as an amendment or waiver by Seller or Purchaser of
 any covenant or provision of the Agreement.




ARTICLE V




Counterparts




This Amendment may be executed in one or more counterparts, each of which when
so executed shall be deemed to be an original, but all of which when taken
together shall constitute one and the same instrument.




IN WITNESS WHEREOF, this Amendment has been executed in multiple originals and
is effective as of the date first above written.




PURCHASER:




Hartman XX Limited  Partnership,  a Texas limited partnership










By:










Allen R. Hart




SELLER:




U.S. Bank National Association, as Trustee, as successor-in-ir1terest to Bank of
America, National Association, as successor-by-merger to LaSalle Bank National
Association, as Trustee for the Registered Holders of  Bear Stearns Commercia l
Mortgage Securities Inc., Commercial Mortgage Pass-Through Ce1iificates, Series
2007-PWR I 7




By: C-III Asset Management LLC (f/k/a Centerline Servicing Inc.), a Delaware
limited l iability company, in its capacity as general special servicer pursuant
to that certain Pooling and Servicing Agreement dated September 1, 2007

//''''




By:

[exhibit102firstamendmento002.gif] [exhibit102firstamendmento002.gif]





Dan Littauer Servicing Officer


 

 





--------------------------------------------------------------------------------


